Citation Nr: 1524331	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial evaluation for sinusitis, rated noncompensably disabling beginning November 28, 2005, and rated 10 percent disabling beginning March 12, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to November 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, granting service connection and assigning an initial noncompensable rating for sinusitis.  By an April 2013 decision, the Decision Review Officer (DRO) at the RO granted a 10 percent rating for sinusitis effective from March 12, 2013.  

The Board remanded the claim in November 2012; it returns for further review by the Board.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  Throughout the initial rating period beginning November 28, 2005, the Veteran has experienced more than three but not more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting. 

2.  Throughout the initial rating period beginning November 28, 2005, the Veteran has not experienced three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment. 

3.  The Veteran's sinusitis has not resulted in radical surgery with chronic osteomyelitis, and has not been manifested by near-constant symptoms of headaches, pain, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

CONCLUSION OF LAW

For the entire rating period beginning November 28, 2005, the criteria for a 10 percent rating, but no more, for sinusitis have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in December 2006, prior to the initial adjudication of the claim. 

The record also reflects that the Veteran's service treatment records and VA treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, exiting records pertinent to the claim that have not been obtained.  The Board is also unaware of any such evidence. 

In addition, the Veteran was afforded VA examinations addressing his sinusitis in April 2007, June 2008, and March 2013.  The VA sinusitis examinations addressed questions of current disability as well as etiology.  The examiners provided evaluations of the Veteran's sinusitis with due consideration of the Veteran's history and self-reported symptoms, and provided sufficient detail in findings and conclusions for the Board's adjudication of the claim, including to allow for weighing against contrary evidence.  Further, the evidence considered was sufficient and encompassed the evidence of record.  The Board finds the reports of these medical examinations adequate for purposes of adjudicating the claim for a higher initial rating for sinusitis.  No further examination is required.

The Board also finds that development required by the Board's prior remand in November 2012 has been substantially completed, including obtaining outstanding VA treatment records and conducting a new VA examination addressing the claimed sinusitis.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the Board will address the merits of the claim.

II. Evidentiary Considerations

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection, or a claim for increased evaluation, by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical disability, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

III. Claim for Higher Initial Rating for Sinusitis

The Veteran contends, in effect, that his sinusitis warrants higher ratings than those assigned.

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected sinusitis is evaluated under the code for chronic maxillary sinusitis, Diagnostic Code 6513, with the General Rating Formula for Sinusitis applicable.  This general code also encompasses the other rating codes pertaining to sinus disorders and applies in all circumstances in which VA is to rate the severity of such disorders, no matter the particular diagnosis.  Under the General Rating Formula, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a maximum 50 percent rating is awarded if the sinusitis has resulted in radical surgery with chronic osteomyelitis, or is manifested by near constant symptoms of headaches, pain, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2014). 

An incapacitating episode of sinusitis is defined as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2014).

At the April 2007 VA sinus examination, the Veteran complained of recurrent post-nasal drip with difficulty breathing through the nose and persistent frontal headaches.  Objectively, the examiner found no active disease of the nose, nasal sinus, larynx, or pharynx.  The examiner diagnosed no active nasal or sinus disease.  

In a June 2007 statement in support of his claim, the Veteran asserted that he had "on average about five to six outbreaks a year if not more."  He reported that these would last approximately one week, with episodes manifested by yellow discharge, headache, pain, and anosmia (loss of sense of smell).  He reported treating the condition by getting as much rest as he could, and seeking medical care if it became severe.  

Upon VA examination in June 2008 the Veteran complained of symptoms including recurrent post-nasal drip, difficulty breathing through his nose, and persistent nasal congestion.  The examiner found a deviated septum to the right with congestion of the mucosa, and congested postnasal space.  CT scan revealed nasal sinus disease suggesting acute sinusitis and a retention cyst in the maxillary sinuses.  

The Veteran was treated in December 2008 for a small area of erythema of the left nostril with crusting.  This was diagnosed as a facial rash and not found to be related to his service-connected nasal sinusitis.  

In a statement in support of his claim submitted in January 2011, the Veteran expressed consternation that he had not been afforded a current examination to evaluate his sinusitis.  He then added that he believed his condition warranted a 10 percent evaluation because he had at least three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, purulent discharge, and crusting.  

The Veteran was most recently evaluated for his sinusitis by a VA examination in March 2013.  He was then noted to have a chronic condition manifested by sinusitis and rhinitis, with maxillary and ethmoid sinusitis identified.  Symptoms included headaches and congestion.  The sinusitis was confirmed by CT scan in March 2013.  The Veteran reported having no incapacitating episodes of sinusitis in the past year requiring prolonged antibiotic treatment, though he did report having five non-incapacitating episodes of sinusitis in the past year.  

The March 2013 examiner found neither total obstruction of either nasal passage nor 50-percent obstruction of both nasal passages.  Endoscopy revealed hypertrophy of the nasal turbinates.  

The Board finds that the objective evidence upon examinations including sinusitis demonstrated by scans, nasal congestion, and hypertrophied nasal turbinates, supports the Veteran's reports of incapacitating episodes of sinusitis manifested by such symptoms as headaches, pain, purulent discharge, and crusting.  The Veteran is competent to address his symptoms of sinusitis, and the Board finds his account of disability to be entirely credible based on support by objective findings and the absence of indications of non-credibility.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran has not contended and the evidence does not otherwise support the presence of incapacitating episodes of sinusitis occurring multiple times yearly, or six or more non-incapacitating episodes of sinusitis yearly, so as to warrant the next-higher, 30 percent rating for sinusitis for any interval over the rating period.  While the Veteran did in one instance assert that his non-incapacitating episodes occurred three to six times "or more," he has not identified any interval of having more than six episodes in a year, and his other statements do not support greater frequency than six episodes per year.  

For any interval over the rating period beginning November 28, 2005, the Veteran's sinusitis has also not been shown by any evidence to be manifested by near-constant symptoms of headaches, pain, tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The Veteran has not undergone surgery for his sinusitis, and osteomyelitis has not been found.  Hence, higher ratings for sinusitis on any of these bases are not warranted.   

The Board accordingly finds that the evidence preponderates in favor of a 10 percent evaluation for sinusitis for the entire initial rating period, beginning from the November 28, 2005, date of service connection for sinusitis.  However, the evidence preponderates against the Veteran's sinusitis warranting the next higher, 30 percent evaluation for any interval during the claim period.  Hence, a 30 percent evaluation is not warranted, and is not warranted as a staged rating.  See Fenderson v. West, 12 Vet. App. 119   (1999).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration. In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's sinusitis warrants a 10 percent rating, but not higher, throughout the initial rating period, the benefit sought on 

appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


